DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                           MATTHEW CRAIG,
                              Appellant,

                                     v.

                          STATE OF FLORIDA,
                               Appellee.

                               No. 4D15-706

                               [July 29, 2015]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Fifteenth Judicial Circuit, Palm Beach County; Samantha Feuer,
Judge; L.T. Case No. 50-2009-CF-012402-AXXXMB.

   Matthew Craig, Wewahitchka, pro se.

   No appearance required for appellee.

PER CURIAM.

  Affirmed. See Smith v. State, 40 Fla. L. Weekly D738 (Fla. 4th DCA
March 25, 2015).

CIKLIN, C.J., LEVINE and FORST, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.